Citation Nr: 0704104	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  03-13 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for pancreatitis, claimed 
as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1965 to 
December 1966. He served in the Republic of Vietnam from 
December 1965 to December 1966.

This matter comes before the Board of Veterans' Appeal 
(Board) from an August 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In that 
decision, the RO denied entitlement to service connection for 
pancreatitis claimed as due to Agent Orange exposure.  

In December 2003, the veteran testified in person before the 
undersigned Veterans Law Judge of the Board, sitting in St. 
Petersburg, FL.  In June 2004, the Board remanded the claim. 
The remand directives having been completed, the claim is 
again before the Board for appellate review.

FINDINGS OF FACT

1. The veteran is presumed to have had herbicide exposure in 
the Republic of Vietnam.

2. There is no medical evidence of record linking active duty 
or presumed herbicide exposure to pancreatitis.


CONCLUSION OF LAW

The criteria for service connection for pancreatitis are not 
met. 38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is granted where a claimant currently has 
a disease or injury incurred in active service, or if a pre- 
existing disease or injury becomes aggravated during active 
service. 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 
(2006). Essentially, service connection requires evidence of: 
(1) current disability; (2) some injury or incident in 
service giving rise to current disability; and (3) causal 
nexus between the two. See, e.g., Pond v. West, 12 Vet. App. 
341 (1999). Service connection also is allowed for any 
disease diagnosed after discharge if evidence shows that it 
was incurred in service. 38 C.F.R. § 3.303(d) (2005).

In addition, presumptive service connection is permitted for 
certain diseases and disorders with evidence of herbicide 
exposure in service if 38 C.F.R. § 3.307(a) criteria are met. 
Pancreatitis, however, is not listed as a disease within this 
group. See 38 C.F.R. § 3.309(e).

A veteran with active service in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, is presumed to have been exposed to an herbicide 
agent during such service unless there is affirmative 
evidence to the contrary. "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in Vietnam. See 38 U.S.C.A. § 1116(f); 38 
C.F.R. § 3.307(a)(6)(iii).

Notwithstanding these provisions, a veteran may establish 
service connection on a direct basis for a claimed 
disability, even if it is not listed in 38 C.F.R. § 3.309(e) 
as subject to presumptive service connection, if the evidence 
shows herbicide exposure and that it caused the claimed 
disability. Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. 
Cir. 1994).

Here, DD Form 214 states that the veteran served in Vietnam.  
Service personnel records confirm that the veteran served in 
Vietnam from December 6, 1965 to December 5, 1966.  This 
entire period falls within the statutorily prescribed period 
for the purposes of presumed herbicide exposure. Thus, the 
veteran is presumed to have had herbicide exposure in the 
absence of affirmative evidence to contrary, of which the 
record presents none. With no evidence of service in Vietnam 
after December 5, 1966, this date is deemed the last date of 
exposure.

Based upon the foregoing, service connection could be granted 
here if pancreatitis is shown (1) to have been incurred in 
active service consistent with general service connection 
principles (38 C.F.R. § 3.303) without regard to herbicide 
exposure; or (2) to be etiologically related to presumed 
herbicide exposure (Combee). The record does not support 
service connection on either basis.

First, service medical records do not reflect a diagnosis of 
pancreatitis, or any abnormalities associated with the 
veteran's pancreas. It is noted that clinical evaluation 
covering all major body systems was deemed normal at the time 
of separation in December 1966.  Thus, other than presumed 
herbicide exposure, service medical records present no 
evidence of "injury" or other incident during service that 
could be the basis for service connection. The veteran 
himself does not allege any such injury; his sole allegation 
is that his current diagnosis of pancreatitis is related to 
exposure to Agent Orange.  

Post service, the veteran underwent a VA medical examination 
in February 1971, which reflects no complaints or diagnosis 
of a digestive disorder or condition affecting the pancreas.  
The veteran underwent a VA Agent Orange examination in 
November 2000.  The veteran was instructed to seek additional 
medical treatment for his liver, gall bladder, and pancreas.  
An abdominal CT revealed a mass in the head of the pancreas, 
which was diagnosed as chronic pancreatitis or a possible 
malignancy.  An August 2001 operative report for a 
cholecystectomy, or gall bladder removal, reflects a medical 
history of pancreatitis secondary to alcoholism.  Current VA 
medical records document a diagnosis of pancreatitis and 
indicate that the pancreatic mass is stable. 

No medical doctor or other qualified professional has opined 
that the veteran's pancreatitis is etiologically related to 
active service.  Nor does the record present an opinion that 
it is associated with herbicide exposure. A determination as 
to etiology, or medical causation, is in the province of 
medical professionals, who, by virtue of appropriate 
training, education, and/or experience, is qualified to opine 
thereon. See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  Under the present circumstances, the veteran's 
treating physician relates his pancreatitis to alcoholism 
rather than Agent Orange exposure.  As the preponderance of 
the evidence is against the claim, the benefit-of- reasonable 
doubt rule is inapplicable, and service connection is denied. 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

Duty to Notify and Assist

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to 
service-connection in correspondence dated March 2001 and 
July 2005 by informing him of the evidence he was required to 
submit, including any evidence in his possession, and the 
evidence that the RO would obtain on his behalf.  Because 
service-connection has been denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO obtained his service 
medical and personnel records and his VA treatment records.    
He has not indicated the existence of any other evidence that 
is relevant to this appeal.  Under the duty to assist, VA is 
required to provide an examination and/or obtain a medical 
opinion where there is competent evidence of disease or 
injury in service, current disability, and a connection 
between them.  38 C.F.R. § 3.159(c)(4) (2005).  The RO has 
not provided the veteran a medical examination, or obtained a 
medical opinion regarding the claimed nexus between 
pancreatitis and Agent Orange exposure during service.  VA is 
not required, however, to provide a medical examination or 
obtain a medical opinion if the record does not already 
contain evidence of an in-service event, injury, or disease; 
current disability; and the aforementioned connection.  The 
veteran's primary physician has related his pancreatitis to 
alcoholism, rather than Agent Orange exposure.  For this 
reason the Board finds that a medical examination or opinion 
is not required in this case because no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See Duenas v. Principi, 18 Vet. 
App. 512, 517 (2004).  The Board concludes that all relevant 
data has been obtained for determining the merits of this 
claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating this 
claim. 


ORDER

Entitlement to service connection for pancreatitis, claimed 
as due to Agent Orange exposure is denied.




_________________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


